 Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 1 of 13. PageID #: 414373



                            UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



IN RE NATIONAL PRESCRIPTION               MDL 2804
OPIATE LITIGATION                         Case No. 17-md-2804
This document relates to:                 Hon. Dan Aaron Polster
All Cases




     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’
       MOTION TO DISQUALIFY PURSUANT TO 28 U.S.C. § 455(A)




September 16, 2019
  Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 2 of 13. PageID #: 414374




                                                                  TABLE OF CONTENTS
                                                                                                                                                               Page


INTRODUCTION .................................................................................................................................................. 1
ARGUMENT ......................................................................................................................................................... 1
I.          DEFENDANTS WAIVED ANY OBJECTIONS TO THE MATTERS SET FORTH IN THEIR
            MOTION ................................................................................................................................................. 1
II.         DEFENDANTS PROVIDE NO OBJECTIVE BASIS TO QUESTION THE COURT’S
            IMPARTIALITY ....................................................................................................................................... 5
CONCLUSION ....................................................................................................................................................10




                                                                                  i
 Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 3 of 13. PageID #: 414375



                                         INTRODUCTION
       Twenty months into this MDL, after the Defendants submitted and entrusted the Court to

rule on 41 Daubert and summary judgment motions, and with trial fast approaching, they assert that

the Court’s impartiality is subject to question. They do so based on statements made in January

2018, news articles published beginning more than a year ago, and a course of settlement conduct to

which Defendants have consistently and repeatedly acquiesced. If there had ever been a basis for

disqualification, Defendants long ago waived it. And no such basis ever existed: The Court’s long-

standing and often-expressed preference for settlement does not reflect partiality, nor would an

objective person reasonably perceive it as such. Defendants’ contention that the Court has expressed

improper and biased views regarding their liability is also unfounded, for two separate reasons.

First, as discussed below, certain statements the Defendants complain about are simply invented;

offered without citation, these purported expressions of prejudgment and bias were never made and

indeed in many instances are contradicted by statements the Court did make. Second, none of the

statements the Court actually made reflect prejudgment about the liability of any party, but rather are

general statements about the tragedy of the opioid crisis. None of this provides a basis for

disqualification. As the Supreme Court has reminded, “the recusal statute was never intended to

enable a discontented litigant to oust a judge because of adverse rulings made. . . .” Liteky v. U.S.,

510 U.S 540, 550 (1994). Defendants’ motion should be denied in its entirety.
                             ARGUMENT
I.     DEFENDANTS WAIVED ANY OBJECTIONS TO THE MATTERS SET FORTH IN
       THEIR MOTION
       Defendants waived any objection they might have had to the matters set forth in their

motion by failing promptly to seek disqualification in January 2018 (or at any time since then) when,

as Defendants now complain, the Court announced a preference for settlement over litigation. If

these Defendants really thought recusal was necessary, they were required to raise the issue

sooner—much sooner. By waiting so long—a year and eight months after the January 2018 hearing,

                                                  1
    Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 4 of 13. PageID #: 414376




which appears to be their primary piece of evidence, and more than a year after the news articles on

which they rely were published—and by actively participating in this litigation (filing motions,

engaging in discovery, getting ready for trial, and participating in settlement discussions) all without a

peep about any supposed “appearance of impropriety,” they have waived their right to seek

disqualification.

         A party waives its right to seek disqualification under 28 U.S.C. § 455(a) by failing to timely

raise the issue after having full knowledge of the pertinent facts. See 28 U.S.C. § 455(e) (“Where the

ground for disqualification arises only under subsection (a), waiver may be accepted provided it is

preceded by a full disclosure on the record of the basis for disqualification.”). This is the rule

throughout the federal judiciary, including the Sixth Circuit. See Goward v. U.S., 569 Fed. Appx. 408,

410-411 (6th Cir. 2014) (disqualification under § 455(a) was waived because the party seeking

disqualification failed to timely raise the issue after the evidence became a matter of public record.);

Wright & Miller, Waiver of Disqualification, 13D Fed. Prac. & Proc. Juris. § 3552 (3d ed.) (citing Goward

as exemplifying the waiver rule). See also In re Triple S Restaurants, Inc., 131 F. App’x 486, 487 (6th Cir.

2005) (“[T]he defendants’ motion to recuse was untimely and was therefore properly denied.”);

McKibben v. Hamilton Cty., 215 F.3d 1327, at *6 (6th Cir. 2000) (finding recusal motion untimely

where the party’s “attorney knew of the basis for the recusal motion for almost 11 months” but

“nevertheless proceeded with the case, filed an amended complaint, and waited until the defendants

filed their summary judgment motion before moving for recusal”); In re City of Detroit, 828 F.2d 1160,

1167 (6th Cir. 1987) (“Both § 144 and § 455 require that disqualification motions be timely[.]”); City

of Cleveland v. Cleveland Elec. Illuminating Co., 503 F. Supp. 368, 380 (N.D. Ohio 1980) (“The law is well

settled that one must raise the disqualification of the judge at the earliest moment after knowledge of

the facts demonstrating the basis for such disqualification.”).1

1
  Courts outside the Sixth Circuit agree. See LoCascio v. United States, 473 F.3d 493, 497 (2d Cir. 2007)
(“[R]ecusal motions are to be made at the earliest possible moment after obtaining knowledge of
                                                     2
 Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 5 of 13. PageID #: 414377




        The requirement that disqualification be timely sought is aimed at the very sin the

Defendants’ motion commits. As the Second Circuit has recently explained:
        It is important to present recusal applications promptly for at least two reasons. First,
        a prompt application affords the district judge an opportunity to assess the merits of
        the application before taking any further steps that may be inappropriate for the
        judge to take. Second, a prompt application avoids the risk that a party is holding
        back a recusal application as a fall-back position in the event of adverse rulings on
        pending matters.
United States v. Burke, 756 F. App’x 93, 94 (2d Cir. 2019); see also In re Kensington Intern. Ltd., 368 F.3d

289, 294 (3d Cir. 2004) (noting that the “evil that a timeliness requirement is intended to prevent” is

“holding in reserve a recusal demand until such time that a party perceives a strategic advantage.”);

Bosley v. 21 WFMJ Television, Inc., 245 F. App’x 445, 455 (6th Cir. 2007) (“Timeliness is a factor that

obviously merits consideration by a court that is trying to determine whether a judge is truly

biased or a litigant is merely trying to avoid an . . . adverse decision.”); In re Lupron Marketing and Sales

Practices Litigation, 677 F.3d 21, 37 (1st Cir. 2012) (“Litigants must raise a claim for disqualification of

a district court judge after learning of the grounds for disqualification, and certainly may not wait

and see how the court rules before acting.”); United States v. York, 888 F.2d 1050, 1055 (5th Cir.

1989) (“A timeliness requirement forces the parties to raise the disqualification issue at a reasonable

time in the litigation. It prohibits knowing concealment of an ethical issue for strategic purposes.”).

Of course, the “purpose of the recusal statute is not to enable an unhappy litigant to judge-shop

until he finds a judge” who “rules in his favor.” Twist v. U.S. Dept. of Justice, 344 F. Supp. 2d 137, 142

(D.D.C. 2004), aff’d, 171 Fed. Appx. 855 (D.C. Cir. 2005). The Defendants’ disappointment with



facts demonstrating the basis for such a claim.”); Kolon Industries Inc. v. E.I. DuPont de Nemours & Co.,
748 F.3d 160, 171 (4th Cir. 2014) (rejecting recusal argument because “Kolon knew every fact that
eventually predicated its recusal motion almost a year before it first suggested recusal might be
appropriate, in July 2011, and over a year before it finally filed its first recusal motion, in November
2011.”); Scott v. Rubio, 516 Fed. Appx. 718, 723 (10th Cir. 2013) (“[T]he Scotts did not timely seek
recusal. Much of the conduct of which they have complained throughout these proceedings
occurred more than five months before they sought recusal.”).

                                                     3
    Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 6 of 13. PageID #: 414378




specific rulings, or with the outcome to date of the resolution track, or most centrally that a trial is

imminent, is therefore no basis for recusal, especially in the absence of any timely attempt to raise or

resolve the issue.

         Nor is Defendants’ waiver a simple matter of timeliness only. That is, it is not simply that

Defendants took no action during all this time that they have been aware of the grounds put forth in

their motion for disqualification. On the contrary, Defendants have been active participants in the

settlement/mediation process.      They have participated with the Court and the Special Master

without objection. Indeed, counsel for AmerisourceBergen Corporation, Alvin Emch, stated on the

record in February 2018 his appreciation for and approval of the Court’s approach:
         [Mr. Emch:] Litigation is about blame and fault and liability and pointing fingers.
         Your Honor saw that from the very beginning. Resolution, trying to do things that
         are helpful, is about entities that accept some level of responsibility for the role that
         they play, but are talking cooperatively about what may be done…The goals of this
         Court are our goals, too.
February 26, 2018, Hearing Tr., p. 33, 38. Defendants have also paid half of the compensation of

the Special Masters in this case, including the cost of the Special Master appointed specifically to

explore settlement. See Appointment Order, Doc. #69 (January 11, 2018). Thus, Defendants have

expressed their approval of the settlement process with their money, as well as with their

participation and their failure to object. See Manual for Complex Litigation, Fourth, § 13.11, p. 168

(“Occasionally, the parties request that the assigned judge participate in settlement discussions,

waiving the right to seek recusal.”).2

2
  Defendants’ belated motion also flies in the face of another goal underlying the waiver rule—“to
conserve judicial resources.” Summers v. Singletary, 119 F.3d 917, 921 (11th Cir. 1997) (“The policy
considerations supporting a timeliness requirement are…to conserve judicial resources and prevent
a litigant from waiting until an adverse decision has been handed down before moving to disqualify
the judge.”). See also York, 888 F.2d at 1055 (“The motivation behind a timeliness requirement is also
to a large extent one of judicial economy[.]”). The threat to judicial economy posed by the
Defendants’ eleventh-hour motion is especially acute given the monumental amount of time and
energy spent on this MDL over the past year and eight months, during which the parties, their
counsel, and the Court have devoted thousands of hours to the resolution process—all without any
objection to any of the established case management tools used by the Court, including the
                                                    4
    Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 7 of 13. PageID #: 414379




         Defendants waived their right to seek recusal by failing to timely raise the issue after having

full knowledge of the facts on which their recusal request relies. Their last-ditch recusal request, is

being misused for improper strategic purposes, undermines the integrity of the judicial process, and

should not be countenanced. See S.E.C. v. Loving Spirit Found. Inc., 392 F.3d 486, 492 (D.C. Cir. 2004)

(ordering the attorneys “to show cause why they should not be sanctioned or otherwise disciplined”

in part for filing a “blatantly” untimely motion to recuse).3
II.      DEFENDANTS PROVIDE NO OBJECTIVE BASIS TO QUESTION THE COURT’S
         IMPARTIALITY
         Defendants’ motion also fails on the merits. Defendants do not argue that the Court

“actually harbors bias or prejudice,” see Memo in Support, p. 19; they couldn’t, as there is no

evidence to support such an allegation. They instead rely on a supposed “appearance of prejudice or

bias,” Mtn, p. 1; Memo in Support, p. 1, but they cannot meet this standard, either.

         Disqualification under § 455(a) is “not based on the subjective view of a party.” Burley v.

Gagacki, 834 F.3d 606, 615-16 (6th Cir. 2016). Rather, it “imposes an objective standard: a judge

must disqualify himself where a reasonable person with knowledge of all the facts would conclude

that the judge’s impartiality might reasonably be questioned.” Id. at 616. The burden is on the

moving party to justify disqualification. Id. Indeed, “a judge is presumed to be impartial, and the

party seeking disqualification bears the substantial burden of proving otherwise….The burden is not

on the judge to prove that he is impartial.” Scott v. Metro. Health Corp., 234 F. App’x 341, 352 (6th Cir.



appointment and utilization of discovery and settlement Special Masters, and the involvement of the
Court itself on parallel litigation and settlement tracks.
3
 To the extent the Defendants may argue the disqualification issue did not ripen until they knew the
nuisance claim would be tried by the Court, the argument fails for two reasons. First, the
Defendants have known—or at least should have known—since their motion to dismiss the
nuisance claim was denied last year that the Plaintiffs are seeking an equitable remedy that would be
decided by the Court. Second, the Defendants do not merely seek to disqualify the Court from
acting as trier of fact on the equitable remedy but instead seek to disqualify the Court from the
entire MDL. Mtn., p.1.

                                                    5
    Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 8 of 13. PageID #: 414380




2007). A judge’s decision on a motion to disqualify is reviewed under the “abuse of discretion”

standard. Burley, 834 F.3d at 616.

         The Supreme Court’s opinion in Liteky elucidates the exacting standard governing

disqualification under 28 U.S.C. § 455(a), which the Defendants are unable to satisfy. The Supreme

Court explained:
         [O]pinions formed by the judge on the basis of facts introduced or events occurring
         in the course of the current proceedings, or of prior proceedings, do not constitute a
         basis for a bias or partiality motion unless they display a deep-seated favoritism or
         antagonism that would make fair judgment impossible. Thus, judicial remarks during
         the course of a trial that are critical or disapproving of, or even hostile to, counsel,
         the parties, or their cases, ordinarily do not support a bias or partiality challenge. They
         may do so if they reveal an opinion that derives from an extrajudicial source; and they will do so if
         they reveal such a high degree of favoritism or antagonism as to make fair judgment impossible.
510 U.S. at 555 (1994) (emphasis added).4

         The requirements of extra-judicial sources or a high-degree of favoritism are necessary to

ensure that the disqualification statute does not prevent judges from doing what their job requires—

forming judgments:
         The judge who presides at a trial may, upon completion of the evidence, be
         exceedingly ill disposed towards the defendant, who has been shown to be a
         thoroughly reprehensible person. But the judge is not thereby recusable for bias or
         prejudice, since his knowledge and the opinion it produced were properly and
         necessarily acquired in the course of the proceedings, and are indeed sometimes (as
         in a bench trial) necessary to completion of the judge's task. . . . If the judge did not
         form judgments of the actors in those court-house dramas called trials, he could
         never render decisions.
Liteky, 510 U.S. at 550-51.


4
  The Supreme Court in Liteky offered as an illustration of the type of judicial comment that would
warrant disqualification under this standard “the statement that was alleged to have been made by
the District Judge in Berger v. United States, 255 U.S. 22, 41 S.Ct. 230, 65 L.Ed. 481 (1921), a World
War I espionage case against German–American defendants.” Id. In that case, the judge said: “One
must have a very judicial mind, indeed, not [to be] prejudiced against the German Americans
because their hearts are reeking with disloyalty.” 510 U.S. at 555. It contrasted that by noting that
“[o]ne would not say, for example, that world opinion is biased or prejudiced against Adolf Hitler.”
Id. at 550.

                                                          6
    Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 9 of 13. PageID #: 414381




         Defendants have submitted no facts to meet their burden that a reasonable person would

question this Court’s impartiality.5 The statements with which the Defendants in this case take issue

and on which they hang their entire motion do not demonstrate “such a high degree of favoritism or

antagonism as to make fair judgment impossible,” as required by Liteky. And they come nowhere

near the deep-seated ethnic hostility exemplified by the comments made by the judge in Berger.

         In order to manufacture an appearance of partiality that the record does not support,

Defendants misrepresent some of the Court’s statements. They claim, for instance, that the Court

said, “all Defendants, regardless of their role in the supply chain and the particulars of their conduct

(i.e., culpability), should pay money in settlement.” Memo in Support, p. 9. The Court never said

that, which is why the Defendants don’t cite anything to substantiate it. The Defendants also claim

the Court said, “where large numbers of opioid pills had been prescribed and supplied, liability is a

given.” Id. The Court never said, “liability is a given.” Rather, the Court said the presence of

“hundreds and thousands of pills per person, per year, for every man, woman, and child” “was

wrong” and “shouldn’t have happened.” February 26, 2018, Hearing Tr., p. 11. The Court did not

indicate who, if anyone, engaged in wrongdoing or should be liable, it at all, for the outsized volume

of pills. Thus, although the Court has repeatedly expressed concerns about the opioid epidemic, and

a desire to assist in abating it, the Court has at no time expressed improper or biased views about the

liability of any defendant, much less views based on extra-judicial sources.

         Moreover, the Defendants do not identify a single ruling made by the Court that shows any

bias or prejudice for or against any party in this litigation. All of the major rulings in this case have in

fact been fully explained on the record by the Court. This leaves the Defendants with nothing more

than their “own speculation” that the Court harbors “such a high degree of favoritism or


5
  This is not the first time the Defendants have made serious, but unsupported, allegations against
the Court. See In re: National Prescription Opiate Litigation, No. 19-3682, 2019 WL 3819637 (6th Cir.
Aug. 15, 2019) (noting lack of merit to Defendants’ “serious allegation” about the Court).

                                                     7
Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 10 of 13. PageID #: 414382




antagonism as to make fair judgment impossible.” Id. at 540; Bosley v. 21 WFMJ Television, Inc., 245 F.

App’x 445, 453–54 (6th Cir. 2007) (rejecting a disqualification argument that was based on the

defendants’ “own speculation,” and holding: “In the absence of any evidence to suggest that Judge

Gwin was incapable of impartially adjudicating the case before him, the mere fact that the

defendants believe that Judge Gwin has some interest in seeing Bosley’s action succeed does nothing

to advance their argument that Judge Gwin erred in refusing to recuse himself.”).

        Finally, these Defendants are sophisticated parties represented by sophisticated counsel.

They understand full well that judges are expected, and in complex litigation encouraged, to engage

the parties in settlement discussions early and often. See generally Manual for Complex Litigation,

Fourth, § 13. And when parties agree to have the judge involved in settlement discussions, they

waive their right to later seek recusal. Id., § 13.11, p. 168 (“Occasionally, the parties request that the

assigned judge participate in settlement discussions, waiving the right to seek recusal.”). That is the

only sensible approach; otherwise, a party could engage in the very evil the waiver rule is designed to

prevent: holding in one’s back pocket a recusal demand based on the judge’s involvement in

settlement only to unfurl it after the judge makes an adverse ruling.

        This Court has experience balancing the role of adjudication and encouraging settlement, as

exemplified by its sua sponte decision to recuse itself from deciding a post-trial motion in the last

MDL it presided over: In re Gadolinium Based Contrast Agents Product Liability Litigation, (MDL No.

1909). The motion, filed by the plaintiff, sought prejudgment interest based on the claim that the

defendant had not made a good faith effort to settle the case before trial. Decker v. GE Healthcare Inc.,

770 F.3d 378 (6th Cir. 2014). The Court, on its own initiative, recused itself from deciding the

motion given its involvement in pretrial settlement discussions: “Judge Polster explained that he

‘was so heavily involved in mediating a resolution of this case that [he] would likely [have been] a

witness to a litigated dispute involving the parties' settlement efforts’ and that he was ‘not allowed to



                                                    8
Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 11 of 13. PageID #: 414383




act as both a judge and a witness.’” Id. at 387–88. The Sixth Circuit approved the Court’s limited

recusal. Id. at 390.

         Similarly in this MDL, the Court has taken appropriate steps to facilitate settlement without

compromising its ability to serve as a factfinder (or its traditional adjudicative role), including

enlisting Special Masters to lead the settlement discussions, which is a well-recognized and well-

regarded technique to promote settlement. See Manual for Complex Litigation, Fourth, § 13.13, pp.

168–70 (recommending “techniques” that “have proven successful in promoting settlement,”

including using special masters, referring matters to magistrate judges, and setting a firm trial date).6

The Court has put this MDL on two tracks—litigation and settlement—and has implemented a

structure to achieve the best of both worlds: meaningful settlement discussions in parallel with

prompt and fair adjudication.

         The Judicial Panel on Multidistrict Litigation entrusted this high profile, complex, and

challenging case to this Court, because it recognized the Court’s unique experience, insights, and

abilities:
         Judge Dan A. Polster is an experienced transferee judge who presides over several
         opiate cases. Judge Polster’s previous MDL experience, particularly MDL No. 1909 –
         In re: Gadolinium Contrast Dyes Products Liability Litigation, which involved several
         hundred cases, has provided him valuable insight into the management of complex,
         multidistrict litigation. We have no doubt that Judge Polster will steer this litigation
         on a prudent course.
Doc. 1, Transfer Order, p. 4. As have other MDL judges who were assigned similarly challenging

cases in recent years, this Court charted a clear course of dual litigation and resolution tracks—and

kept on course. The course was announced to all at the outset, was never deviated from, and was

never objected to by any party. Case management has been active and consistent, with multiple

weekly conferences, and over 270 orders issued to date—myriad opportunities for the parties to

6
  This is exactly what the Court has done in this MDL. The Manual also encourages creativity,
noting that “creativity in this aspect of the litigation has few risks.” See Manual for Complex
Litigation, Fourth, § 13.13, pp. 169.

                                                    9
Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 12 of 13. PageID #: 414384




articulate positions and voice any concerns. No issue regarding disqualification was ever raised,

despite the fact that the events now complained of occurred openly. Nor would any objection have

been warranted.
                                        CONCLUSION
       The Motion to Disqualify fails both procedurally and substantively and should be denied.


Dated: September 16, 2019                    Respectfully submitted,



                                             Paul J. Hanly, Jr.
                                             SIMMONS HANLY CONROY
                                             112 Madison Avenue, 7th Floor
                                             New York, NY 10016
                                             (212) 784-6400
                                             (212) 213-5949 (fax)
                                             phanly@simmonsfirm.com

                                             Joseph F. Rice
                                             MOTLEY RICE
                                             28 Bridgeside Blvd.
                                             Mt. Pleasant, SC 29464
                                             (843) 216-9000
                                             (843) 216-9290 (Fax)
                                             jrice@motleyrice.com

                                             Paul T. Farrell, Jr., Esq.
                                             GREENE KETCHUM, LLP
                                             419 Eleventh Street
                                             Huntington, WV 25701
                                             (304) 525-9115
                                             (800) 479-0053
                                             (304) 529-3284 (Fax)
                                             paul@greeneketchum.com

                                             Plaintiffs’ Co-Lead Counsel




                                               10
Case: 1:17-md-02804-DAP Doc #: 2607 Filed: 09/16/19 13 of 13. PageID #: 414385




                                            s/Peter H. Weinberger
                                            Peter H. Weinberger (0022076)
                                            SPANGENBERG SHIBLEY & LIBER
                                            1001 Lakeside Avenue East, Suite 1700
                                            Cleveland, OH 44114
                                            (216) 696-3232
                                            (216) 696-3924 (Fax)
                                            pweinberger@spanglaw.com

                                            Plaintiffs’ Liaison Counsel


                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on September 16, 2019, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF System. The Court’s electronic filing system will send notice
of this filing to all parties. Parties may access this filing through the CM/ECF System.


                                            s/Peter H. Weinberger
                                            Peter H. Weinberger
                                            Plaintiffs’ Liaison Counsel




                                               11
